ALD-030                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-2936
                                      ___________

                          IN RE: PHARAOH OJORE NKOSI,
                                           Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                        (Related to M.D. Pa. No. 1-21-cv-02166)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 17, 2022
             Before: HARDIMAN, RESTREPO, and BIBAS, Circuit Judges

                           (Opinion filed: December 12, 2022)

                                      ___________

                                       OPINION *
                                      ___________


PER CURIAM

       Pharaoh Ojore Nkosi, proceeding pro se, petitions for a writ of mandamus to

compel the District Judge presiding over his case in the United States District Court for

the Middle District of Pennsylvania to rule on his petition for a writ of habeas corpus




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
pursuant to 28 U.S.C. § 2241 and his related filings. By order entered on November 10,

2022, the District Court dismissed his petition, denied his motion for reconsideration of

an earlier order to show cause, and closed the case. In light of the District Court’s action,

Nkosi’s mandamus petition no longer presents a live controversy. Therefore, we will

dismiss it as moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d

Cir. 1996) (“If developments occur during the course of adjudication that eliminate a

plaintiff’s personal stake in the outcome of a suit or prevent a court from being able to

grant the requested relief, the case must be dismissed as moot.”).




                                              2